 In the Matter of J. P. SMITH SHOE COMPANYandUNITED SHOEWORKERS OF AMERICA, LOCAL 48, AFFILIATED WITH CONGRESS OFINDUSTRIAL ORGANIZATIONSCase No. R-1179CERTIFICATION OF REPRESENTATIVESMay 2, 1939On February 23, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled case.'The Direction of Election directed thatan election by secret ballot be conducted within 15 days from thedate of the Direction among all the production employees of J. P.Smith Shoe Company whose names appeared on its pay roll at anytime between September 15 and December 15, 1938, inclusive, ex-cluding office, clerical, maintenance, and supervisory employees, exec-utives, truck drivers, foremen, and salesmen, and all employees whohave quit or been discharged for cause, to determine whether theydesired to be represented by United Shoe Workers of America, Local48, affiliated with the Congress of Industrial Organizations, or byBoot and Shoe Workers Union, affiliated with the American Federa-tion of Labor, for the purposes of collective bargaining, or byneither.Pursuant to the Direction, an election by secret ballot was con-ducted on March 8, 1939, at Chicago, Illinois, under the directionand supervision of the Regional Director for the Thirteenth Region(Chicago, Illinois).On March 15, 1939, the said Regional Director,acting pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 1, as amended, issuedand served upon the parties an Intermediate Report on the ballot.111 N. L.R B. 702.12 N. L. R.B., No. 72.624 J.P. SMITH SHOE COMPANY625As to the results of the secret ballot, the Regional Director re-ported as follows :Total number eligible---------------------------------------592Total number of ballots cast--------------------------------581Total number of ballots castfor the United (C. I. 0) --------284Total number of ballots cast for Boot and Shoe Workers Union(A. F. L.) -----------------------------------------------10Total number of ballots cast for neither labor organization--__260Total number of protested ballots---------------------------24Total number of blank ballots cast--------------------------1Total number of void ballots---------------------------------2With respect to the 24 protested ballots, the Regional Directorfound in his Intermediate Report that the names of 17 employees,whose ballots were challenged,2 were not on the pay roll during thepay-roll period prescribed by the Board, that 3 employees, whoseballots were challenged," were not in the appropriate unit, and thatPeter Gierek, whose ballot was challenged by the Company, hadquit, and recommended, that all of the above-mentioned employeesbe deemed ineligible to vote and that their ballots not be counted.He further recommended that the 3 remaining employees, whoseballots were challenged '4 be declared eligible to vote, but that theirballots not be opened because they could not affect the results ofthe election.Embodying the above findings and recommendations in his Inter-mediate Report, the Regional Director reported as follows:Total ballots cast-------------------------------------------557Ballots cast for the United---------------------------------284Ballots cast for Boot and Shoe Workers--------------------10Ballots cast for neither organization-------------------------260Challenged ballots ruled eligible--------------------------.3Challenged ballots ruled ineligible---------------------------2 void ballots and 1 blank ballot were not counted in the21above totals.No objections or exceptions to the Intermediate Report have beenfiled by any of the parties.The Board affirms the findings andadopts the recommendations of the Regional Director regarding thechallenged ballots.2 Louis Angert, Martha Reuter,Marie Smiechowicz or Smiciechowicz, Mary Lonigro,CeliaDzierlengia,FrancesMackjust, Lottie Dennison,HelenMowicki,Myrtle Nelson,JosephineKlazura,StellaMachonga,Beverly Poggensee,Wilbur Ellis Stephanie Prend-arczyk and Mary Silhovey,whose ballots were challenged by the Company,the Unitedand the Boot and Shoe Workers;James Lipuma, whose ballot was challenged by theCompany; Francis Skszynta(Maggio) whose ballot was challenged by the United andthe Boot and Shoe Workers.3Margaret Gorman and Sylvan Zaidenburg,whose ballots were challenged by theUnited ; Aloysius Strojeck, whose ballot was challenged by the United,the Boot andShoe Workers and the Company.FM. Alfano, whose ballot was challenged by the Company, the United and the Boot andShoe Workers;Adele Vitulto and Stanley Mundro,whose ballots were challenged by theCompany. 626iDECISIONS OF NATIONAL LABOR RELATIONS BOARDBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9; of National Labor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that United Shoe Workers of America,Local 48, affiliated with the Congress of Industrial Organizations,has been designated and selected by a majority of the productionemployees of J. P. Smith Shoe Company, Chicago, Illinois, excludingoffice, clerical,maintenance, and supervisory employees, executives,truck drivers, foremen, and salesmen, as their representative forthe purposes of collective bargaining and that, pursuant to the pro-visions of Section 9 (a) of the Act, United Shoe Workers of Amer-ica,Local 48, affiliated with the Congress of Industrial Organiza-tions, is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.